I concur entirely with the analysis of the majority with respect to appellant's claim of error that both the trial court and the administrative agencies erred in denying Medicaid benefits to appellant as the statutory law and administrative code regulations are presently structured.
This writer also agrees with the statements in appellee's brief that the legislative intent underlying the adoption by Congress in 1990 of the Medicare Catastrophic Coverage Act, Section 1396r, Title 42, U.S. Code, was, in part, to aid those spouses whose husband and/or wife resided in a nursing home or other medical institution and were receiving Medicaid benefits and one of the main designs of the act was to avoid in impoverishing the "community spouse." Schachner *Page 469 v. Cesar Perales, as Commr. of the New York StateDept. of Social Services (1995), 85 N.Y.2d 316, 323.
Further, this writer again agrees with the appellee's observation that "the Medicaid eligibility rules should not `facilitate the transfer of accumulated wealth from nursing home patients to their nondependent children.'" Ford v. Iowa Dept. of Human Services (1993),500 N.W.2d 26, 28. "Congress designed a program to benefit welfare recipients, not persons seeking to benefit their heirs at the expense of other taxpayers." Id. at 31. However, it would appear equitably consistent with the foregoing rationale that "community spouses" should not be penalized as a result of dilatory accounting and billing procedures employed by some nursing home facilities. Thus, this case presents a compelling issue for further legislative review.
  ______________________________ PRESIDING JUDGE DONALD R. FORD